DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 23 November 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 11, and 20 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-10, 14, 15, and 20 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1 and 11, claim 1 recite(s) in part “receive historical parser-related data…”, “identify a set of available parsers”, “receive a particular item…”, “automatically select a parser…”, and “parse the particular item of content using the selected parser.”  Claim 11 recites limitations similarly directed to the aforementioned features.
The limitations directed towards identifying a set of parsers, selecting a parser, and parsing a particular item are interpreted to be the observation or judgment about selecting a parser, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of The elements directed to “receive” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.. That is, other than reciting “a computing system”, “at least one processor” and “memory” in claim 1, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “identify” feature in the context of this claim encompasses the user mentally evaluating a set of available parsers. For example, “automatically select a parser” in the context of this claim encompasses mentally selecting a parser from the set of parsers based on the received data.  Additionally, “parse the particular item” in the context of this claim encompasses mentally parsing the content as per the selected parser.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites performing the steps of a parser tracking subsystem for “receive historical 
At step 2B, the "receive" limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claim(s) is/are not patent eligible.
As per claims 2 and 12, the limitations are directed towards detecting a priority input indicative of prioritized selection criteria, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process of “detecting” a priority input and are interpreted to be the observation or judgment about selecting a parser, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the 
As per claims 3 and 13, the limitations are directed towards further detecting a separate parser identifier for each of a plurality of different corresponding content types, which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting of an identifier only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible for a particular technological environment and does not integrate the abstract idea into a practical application.
As per claims 4 and 14, the limitations are directed towards “wherein the received item of content to be parsed comprises a complex item of content having a plurality of different content types, and wherein the instructions cause the computing system to select a plurality of different parsers, based on the parser identifiers corresponding to the plurality of different content types,” which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because selecting a parser based on the identifiers which correspond to different content types only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d 
As per claims 5 and 15, the limitations are directed towards selecting based on a prioritized selection criteria. The limitations elaborate upon the aforementioned “Mental Process” of “selecting” a parser according to a criteria and are interpreted to be the observation or judgment about selecting a parser, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 16, the limitations are directed towards classifying the item of content. The limitations elaborate upon the aforementioned “Mental Process” of classifying content according to a criteria and are interpreted to be the observation or judgment about the type of content, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 17, the limitations are directed towards selecting parser based on the parser identifier. The limitations elaborate upon the aforementioned “Mental Process” of “selecting” a parser according to a criteria and are interpreted to be the observation or judgment about selecting a parser, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 18, the limitations are directed towards detecting parser performance data, which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting performance data only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible for a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 19, the limitations are directed towards generating a dynamic construction mode and deploying the parserl, which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating models only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible for a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 20, the claim recite(s) in part “detect historical parser-related data…”, “identify available parsers”, “classify a particular item of content,” “detect a priority input”, “automatically select a parser…”, and “generate a control signal that controls the selected parser.” 
The limitations directed towards identifying parsers, classifying content, and selecting a parser are interpreted to be the observation or judgment about selecting an appropriate parser for content, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites performing the steps of a parser tracking subsystem that “detect historical parser-related data,” “detect a priority input,” “and “generates a control signal” are considered additional elements.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “detects,” and “generates” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the aforementioned features are nothing more than what can be handled by a conventional data processing engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
	Accordingly, the aforementioned claims above are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5, 11, 13-17, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Jaggars et al, USPGPUB No. 2018/0189299, filed on 4 January 2017, and published on 5 July 2018, in view of Song, USPGPUB No. 2018/0218084, filed on 29 January 2018, and published on 2 August 2018.
As per independent claim 1, Jaggars, in combination with Song, discloses:
A computing system, comprising:
at least one processor {See Jaggars, [0044], wherein this reads over “In a further aspect, the computing system 700 may include a processor 702, a volatile memory 704 (e.g., random access memory (RAM)), a non-volatile memory 706 (e.g., read-only memory (ROM) or electrically-erasable programmable ROM (EEPROM)), and a data storage device 716, which may communicate with each other via a bus 708”}; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system {See Jaggars, [0044], wherein this reads over “In a further aspect, the computing system 700 may include a processor 702, a volatile memory 704 (e.g., random access memory (RAM)), a non-volatile memory 706 (e.g., read-only memory (ROM) or electrically-erasable programmable ROM (EEPROM)), and a data storage device 716, which may communicate with each other via a bus 708”; and [0048], wherein this reads over “Instructions 726 may also reside, completely or partially, within volatile memory 704 and/or within processor 702 during execution thereof by computing system 700, hence, volatile memory 704 and processor 702 may also constitute machine-readable storage media”} to:
receive historical parser-related data representing a prior parsing of a first content item having a textual summary generated by a content understanding system {See Song, [0058], wherein this reads over “The parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others. The parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms. In an example embodiment, the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user”}, 
based on the prior parsing of the first content item {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively”; and  “FIG. 3 illustrates a data structure 300 to store information extracted from structured data 250, unstructured data 252, or semi-structured data 254 of FIG. 2 in a common format according to one example”}, wherein
the historical parser-related data comprises: 
a content type identifier indicative of a content type of the first content item parsed by the content understanding system {See Jaggars, [0018], wherein this reads over “The content types may include system configuration information, log information, or system activity information. In one implementation, the second processing device 120 may determine the content type in view of an identifier in the data”}; and
a parser identifier indicative of a user-selected parser used to parse the first content item {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data.  The content types may include system configuration information, log information, or system activity information.  In one implementation, the second processing device 120 may determine the content type in view of an identifier in the data.  In one example, the identifier indicates a file path of the data in a file system used by the computing system 110” and “In another implementation, the second processing device 120 may determine a content type of the data by parsing the data to extract a keyword and identifying a content type associated with the keyword. In one example, the keyword indicates that the string of information is received from a particular hardware component of the computing system. In another example, the second processing device 120 may determine a content type of the data by querying the string of information to identify interface configuration information indicating the content type of the data”};
identify a set of available parsers {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data”};
receive an indication of a second content item to be parsed by the content understanding system {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data.”}, 
based on the content type identifier and the parser identifier, automatically select a parser, of the set of available parsers, configured to parse the second content item {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data.  The parser may be a program for parsing the data to extract defined information for the content type.  The defined information may include system characteristics of the computing system 110.  To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”}; and
generate a control instruction that controls the understanding system to parse the second content item using the selected parser {See Jaggars, [0050], wherein this reads over “The methods, components, and features described herein may be implemented by discrete hardware components or may be integrated into the functionality of other hardware components such as ASICS, FPGAs, DSPs or similar devices. In addition, the methods, components, and features may be implemented by program modules or functional circuitry within hardware devices. Further, the methods, components, and features may be implemented in any combination of hardware devices and program components, or only in programs”; and [0051], wherein this reads over “Unless specifically stated otherwise, terms such as "loading," "transmitting," "receiving," "overwriting," "initiating," "discovering," "analyzing," or the like, refer to actions and processes performed or implemented by computing systems that manipulate and transform data represented as physical (electronic) quantities within the computing system registers and memories into other data similarly represented as physical quantities within the computing system memories or registers or other such information storage, transmission or display devices. Also, the terms "first," "second," "third," "fourth," etc. as used herein are meant as labels to distinguish among different elements and may not have an ordinal meaning according to their numerical designation”}.
Jaggars is directed to the invention of extracting information from unstructured data using a parser.  Jaggars fails to disclose the claimed feature of “receive historical parser-related data representing a prior parsing of a first content item having a textual summary generated by a content understanding system.”
Song is directed to the invention of a system for enhancing online research.  Song discloses a system wherein an enhanced search system (i.e. a content understanding system) is utilized to parse keywords or search terms entered by a user (i.e. parsing of a first content item).  Specifically, Song discloses that “[t]he parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others” wherein “[t]he parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms.”  See Song, [0058].  Additionally, Song discloses that “the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user.”  See Song, [0058].  That is, Song discloses past search history or entered-keywords which were previously parsed (i.e. a prior parsing of a first content).  This past search history or entered-keywords are then utilized to enhance the parsing of the keywords entered by the user.  Accordingly, wherein Jaggars is directed to an invention for parsing, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Jaggars with that of Song wherein the parsed data of Song may be saved and utilized as prior parsing history for the enhancement of the presently entered keywords, as disclosed by Song.

As per dependent claim 2, Jaggars, in combination with Song, discloses:
The computing system of claim 1 wherein the instructions cause the computing system to:
detect a priority input indicative of prioritized selection criteria {See Jaggars, [0034], wherein this reads over “For example, a first parser may be used to extract a first type of information in a file and a second parser may be used to extract a second type of information from the same file” and “In another implementation, there may be a logical dependency between the first parser and the second parser.”}; and 
select the parser based on the prioritized selection criteria {See Jaggars, [0034], wherein this reads over “In one example, the processing device 120 may use the first parser to identify a data file as a particular type of file or as including a particular content type. The processing device 120 may use the second parser to extract information from the data file for that particular type of file or content type.”}.

As per dependent claim 3, Jaggars, in combination with Song, discloses:
The computing system of claim 2 wherein the instructions cause the computing system to:
 detect a separate parser identifier for each of a plurality of different corresponding content types {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data. The parser may be a program for parsing the data to extract defined information for the content type.”}, each separate parser identifier identifying a user-selected parser from a prior parsing of the corresponding content type {See Jaggars, [0026], wherein this reads over “The second processing device 120 may use different parsers to parse and extract the information from the structured data 250, unstructured data 252, and semi-structured data 254. In one implementation, the second processing device 120 may use a first parser to extract data from the structured data 250, a second parser to extract data from the unstructured data 252, and a third parser to extract data from the semi-structured data 254”}.

As per dependent claim 4, Jaggars, in combination with Song, discloses:
The computing system of claim 3 wherein the second content item to be parsed comprises a complex item of content having a plurality of different content types, and wherein the instructions cause the computing system to select a plurality of different parsers, based on the prioritized selection criteria and the parser identifiers corresponding to the plurality of different content types  {See Jaggars, [0026], wherein this reads over “The second processing device 120 may use different parsers to parse and extract the information from the structured data 250, unstructured data 252, and semi-structured data 254. In one implementation, the second processing device 120 may use a first parser to extract data from the structured data 250, a second parser to extract data from the unstructured data 252, and a third parser to extract data from the semi-structured data 254”}.

As per dependent claim 5, Jaggars, in combination with Song, discloses:
The computing system of claim 1 wherein the second content item
comprises content other than the first content item previously parsed by the content understanding system, and is received by the computing system after the historical parser-related data is received from the content understanding system {See Song, [0058], wherein this reads over “The parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others. The parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms. In an example embodiment, the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user”}, and
the instructions cause the computing system to
classify the second content item to be parsed into a predefined content type category based on a characteristic of the second content item to be parsed {See Song, [0058], wherein this reads over “The parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others. The parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms. In an example embodiment, the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user”}, the predefined content type category having a corresponding parser identifier {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data.  The content types may include system configuration information, log information, or system activity information.  In one implementation, the second processing device 120 may determine the content type in view of an identifier in the data.  In one example, the identifier indicates a file path of the data in a file system used by the computing system 110” and “In another implementation, the second processing device 120 may determine a content type of the data by parsing the data to extract a keyword and identifying a content type associated with the keyword. In one example, the keyword indicates that the string of information is received from a particular hardware component of the computing system. In another example, the second processing device 120 may determine a content type of the data by querying the string of information to identify interface configuration information indicating the content type of the data”}; and
select the parser based on the parser identifier corresponding to the predefined content type category  {See Jaggars, [0034], wherein this reads over “In one example, the processing device 120 may use the first parser to identify a data file as a particular type of file or as including a particular content type. The processing device 120 may use the second parser to extract information from the data file for that particular type of file or content type.”}.

As per independent claim 11, Jaggars, in combination with Song, discloses:
A computer implemented method, comprising:
detecting historical parser-related usage data representing prior parsing of a set of content items by a content understanding system {See Song, [0058], wherein this reads over “The parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others. The parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms. In an example embodiment, the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user”}, 
wherein the content understanding system is configured to generate a textual summary of each of the content items based on the prior parsing {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively”}, and the historical parser-related usage data comprises: 
a content type identifier indicative of a content type of the set of content items parsed by the content understanding system {See Jaggars, [0030], wherein this reads over “The second processing device 120 may identify parsers corresponding to content types of the structured data 250, the unstructured data 252, or the semi-structured data 254 in FIG. 2.” and “For example, the second processing device 120 may identify a parser to extract system characteristics from the unstructured data 252 of the computing system 110. The second processing device 120 may identify that a first system characteristic that was extracted is a type of a CPU in the computing system 110.”; and [0036], wherein this reads over “the processing device may determine a content type of information in the unstructured data in view of an identifier in the information in the unstructured data format, where the identifier indicates a file path of the information in the unstructured data format in a file system of the computing system”}, and 
a parser identifier indicative of a user-selected parser used to parse the content type {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data.  The content types may include system configuration information, log information, or system activity information.  In one implementation, the second processing device 120 may determine the content type in view of an identifier in the data.  In one example, the identifier indicates a file path of the data in a file system used by the computing system 110” and “In another implementation, the second processing device 120 may determine a content type of the data by parsing the data to extract a keyword and identifying a content type associated with the keyword. In one example, the keyword indicates that the string of information is received from a particular hardware component of the computing system. In another example, the second processing device 120 may determine a content type of the data by querying the string of information to identify interface configuration information indicating the content type of the data”};
receiving a particular item of content to be parsed {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data”};
accessing a set of available parsers {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data.  The parser may be a program for parsing the data to extract defined information for the content type.  The defined information may include system characteristics of the computing system 110.  To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”};
automatically selecting a parser, of the available parsers, to parse the particular item of content based on the parser identifier {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data.  The parser may be a program for parsing the data to extract defined information for the content type.  The defined information may include system characteristics of the computing system 110.  To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”}; and
parsing the particular item of content sing the selected parser {See Jaggars, [0050], wherein this reads over “The methods, components, and features described herein may be implemented by discrete hardware components or may be integrated into the functionality of other hardware components such as ASICS, FPGAs, DSPs or similar devices. In addition, the methods, components, and features may be implemented by program modules or functional circuitry within hardware devices. Further, the methods, components, and features may be implemented in any combination of hardware devices and program components, or only in programs”; and [0051], wherein this reads over “Unless specifically stated otherwise, terms such as "loading," "transmitting," "receiving," "overwriting," "initiating," "discovering," "analyzing," or the like, refer to actions and processes performed or implemented by computing systems that manipulate and transform data represented as physical (electronic) quantities within the computing system registers and memories into other data similarly represented as physical quantities within the computing system memories or registers or other such information storage, transmission or display devices. Also, the terms "first," "second," "third," "fourth," etc. as used herein are meant as labels to distinguish among different elements and may not have an ordinal meaning according to their numerical designation”}.
Jaggars is directed to the invention of extracting information from unstructured data using a parser.  Jaggars fails to disclose the claimed feature of “detecting historical parser-related usage data representing prior parsing of a set of content items by a content understanding system.”
Song is directed to the invention of a system for enhancing online research.  Song discloses a system wherein an enhanced search system (i.e. a content understanding system) is utilized to parse keywords or search terms entered by a user (i.e. parsing of a first content item).  Specifically, Song discloses that “[t]he parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others” wherein “[t]he parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms.”  See Song, 

As per dependent claim 12, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 11 and further comprising:
detecting a priority input indicative of user-prioritized selection criteria, wherein automatically selecting the parser comprises selecting the parser based on the prioritized selection criteria {See Jaggars, [0034], wherein this reads over “In one example, the processing device 120 may use the first parser to identify a data file as a particular type of file or as including a particular content type. The processing device 120 may use the second parser to extract information from the data file for that particular type of file or content type.”}.

As per dependent claim 13, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 12 wherein detecting parser-related data comprises:
detecting a separate parser identifier for each of a plurality of different corresponding content types, each separate parser identifier identifying a user-selected parser from a prior parsing of the corresponding content type {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”; and [0030], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”}.

As per dependent claim 14, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 13 wherein the particular item of content to be parsed comprises a complex item of content having a plurality of different content types, and wherein automatically selecting a parser comprises:
selecting a plurality of different parsers, based on the prioritized selection criteria and the parser identifiers corresponding to the plurality of different content types {See Jaggars, [0033], wherein this reads over “In one implementation, the data fields 322-332 may be populated with information from multiple parsers. For example, the data field 322 may be populated by information from a first parser associated with a first content type or data file and information from a second parser associated with a second content type or data file. In another implementation, the data field 322 may be populated with information from the first parser associated with a first content type or data file and the data field 324 may be populated with information from the second parser associated with the second content type or data file”}.

As per dependent claim 15, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 12, wherein the user-prioritized selection criteria prioritizes parser performance characteristic categories {See Jaggars, [0033], wherein this reads over “In one implementation, the data fields 322-332 may be populated with information from multiple parsers. For example, the data field 322 may be populated by information from a first parser associated with a first content type or data file and information from a second parser associated with a second content type or data file. In another implementation, the data field 322 may be populated with information from the first parser associated with a first content type or data file and the data field 324 may be populated with information from the second parser associated with the second content type or data file”}.

As per dependent claim 16, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 11 and further comprising:
classifying the particular item of content into a predefined content type category, based on characteristics of the particular item of content, each predefined category having a corresponding parser identifier {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”; and [0030], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”}, wherein automatically selecting the parser comprises selecting the parser based on the parser identifier corresponding to the predefined category, into which the particular item of content is classified, by the content classifier logic {See Jaggars, [0033], wherein this reads over “In one implementation, the data fields 322-332 may be populated with information from multiple parsers. For example, the data field 322 may be populated by information from a first parser associated with a first content type or data file and information from a second parser associated with a second content type or data file. In another implementation, the data field 322 may be populated with information from the first parser associated with a first content type or data file and the data field 324 may be populated with information from the second parser associated with the second content type or data file”; and [0036], wherein this reads over “For example, the processing device may determine a content type of information in the unstructured data in view of an identifier in the information in the unstructured data format, where the identifier indicates a file path of the information in the unstructured data format in a file system of the computing system. At block 430, the processing device may identify a parser corresponding to the content type.”}.

As per dependent claim 17, Jaggars, in combination with Song, discloses:
The computer implemented method of claim 11, and further comprising generating a textual summary of the particular item of content based on the parsing of the particular item of content {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively”}.

As per independent claim 20, Jaggars, in combination with Song, discloses:
A computing system, comprising:
at least one processor  {See Jaggars, [0044], wherein this reads over “In a further aspect, the computing system 700 may include a processor 702, a volatile memory 704 (e.g., random access memory (RAM)), a non-volatile memory 706 (e.g., read-only memory (ROM) or electrically-erasable programmable ROM (EEPROM)), and a data storage device 716, which may communicate with each other via a bus 708”}; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide {See Jaggars, [0044], wherein this reads over “In a further aspect, the computing system 700 may include a processor 702, a volatile memory 704 (e.g., random access memory (RAM)), a non-volatile memory 706 (e.g., read-only memory (ROM) or electrically-erasable programmable ROM (EEPROM)), and a data storage device 716, which may communicate with each other via a bus 708”; and [0048], wherein this reads over “Instructions 726 may also reside, completely or partially, within volatile memory 704 and/or within processor 702 during execution thereof by computing system 700, hence, volatile memory 704 and processor 702 may also constitute machine-readable storage media”}: 
detection and monitoring logic configured to detect historical parser-related data representing prior parsing of a set of content items by a content understanding system {See Song, [0058], wherein this reads over “The parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others. The parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms. In an example embodiment, the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user”}, wherein
the content understanding system is configured to generate a textual summary of each of the content items based on the prior parsing {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively”}, and
the historical parser-related data comprises: 
a content type identifier indicative of a content type of the set of content items parsed by the content understanding system {See Jaggars, [0033], wherein this reads over “In one implementation, the data fields 322-332 may be populated with information from multiple parsers. For example, the data field 322 may be populated by information from a first parser associated with a first content type or data file and information from a second parser associated with a second content type or data file. In another implementation, the data field 322 may be populated with information from the first parser associated with a first content type or data file and the data field 324 may be populated with information from the second parser associated with the second content type or data file”; and [0036], wherein this reads over “For example, the processing device may determine a content type of information in the unstructured data in view of an identifier in the information in the unstructured data format, where the identifier indicates a file path of the information in the unstructured data format in a file system of the computing system. At block 430, the processing device may identify a parser corresponding to the content type.”}, and
a parser identifier indicative of a user-selected parser used to parse the set of content items {See Jaggars, [0018], wherein this reads over “In response to receiving or retrieving the data, the second processing device 120 may determine a content type of the data.  The content types may include system configuration information, log information, or system activity information.  In one implementation, the second processing device 120 may determine the content type in view of an identifier in the data.  In one example, the identifier indicates a file path of the data in a file system used by the computing system 110” and “In another implementation, the second processing device 120 may determine a content type of the data by parsing the data to extract a keyword and identifying a content type associated with the keyword. In one example, the keyword indicates that the string of information is received from a particular hardware component of the computing system. In another example, the second processing device 120 may determine a content type of the data by querying the string of information to identify interface configuration information indicating the content type of the data”};
a parser tracking subsystem configured to identify available parsers {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data.  The parser may be a program for parsing the data to extract defined information for the content type.  The defined information may include system characteristics of the computing system 110.  To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”};
content classifier logic configured to classify particular item of content to be parsed into a predefined content type category based on characteristics of the particular item of content to be parsed, the predefined content type category having a corresponding parser identifier {See Jaggars, [0029], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”; and [0030], wherein this reads over “The data structure 300 may include data fields 310-320 designating types of information to store in associated data fields 322-332, respectively. For example, the data field 310 may include an identifier indicating that corresponding data field 322 is designated for storing information indicating a type of CPU in the computing system 110 in FIG. 1. The data field 312 may include an identifier designated that the corresponding data field 324 stores information indicating a number of processing cores in the computing system 110”};
user selection criteria detection logic configured to detect a priority input from a user indicative of prioritized selection criteria {See Jaggars, [0034], wherein this reads over “In one example, the processing device 120 may use the first parser to identify a data file as a particular type of file or as including a particular content type. The processing device 120 may use the second parser to extract information from the data file for that particular type of file or content type.”};
parser selection logic configured to access the parser tracking system and automatically select a parser, of the available parsers, to parse the particular item of content to be parsed based on:
the parser identifier {See Jaggars, [0019], wherein this reads over “To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”},
the predefined content type category {See Jaggars, [0019], wherein this reads over “The parser may be a program for parsing the data to extract defined information for the content type”}, and 
the prioritized selection criteria {See Jaggars, [0019], wherein this reads over “The second processing device 120 may identify a parser from a group of parsers stored in the database 130 that is associated with the content type for the data.  The parser may be a program for parsing the data to extract defined information for the content type.  The defined information may include system characteristics of the computing system 110.  To identify the parser, the second processing device 120 may query the database 130 storing multiple parsers and identify a parser that has been associated with the content type”}; and
a deployment subsystem configured to generate a control signal that controls the selected parser to parse the particular item of content {See Jaggars, [0050], wherein this reads over “The methods, components, and features described herein may be implemented by discrete hardware components or may be integrated into the functionality of other hardware components such as ASICS, FPGAs, DSPs or similar devices. In addition, the methods, components, and features may be implemented by program modules or functional circuitry within hardware devices. Further, the methods, components, and features may be implemented in any combination of hardware devices and program components, or only in programs”; and [0051], wherein this reads over “Unless specifically stated otherwise, terms such as "loading," "transmitting," "receiving," "overwriting," "initiating," "discovering," "analyzing," or the like, refer to actions and processes performed or implemented by computing systems that manipulate and transform data represented as physical (electronic) quantities within the computing system registers and memories into other data similarly represented as physical quantities within the computing system memories or registers or other such information storage, transmission or display devices. Also, the terms "first," "second," "third," "fourth," etc. as used herein are meant as labels to distinguish among different elements and may not have an ordinal meaning according to their numerical designation”}.
Jaggars is directed to the invention of extracting information from unstructured data using a parser.  Jaggars fails to disclose the claimed feature of “detection and monitoring logic configured to detect historical parser-related data representing prior parsing of a set of content items by a content understanding system.”
Song is directed to the invention of a system for enhancing online research.  Song discloses a system wherein an enhanced search system (i.e. a content understanding system) is utilized to parse keywords or search terms entered by a user (i.e. parsing of a first content item).  Specifically, Song discloses that “[t]he parsing module 120 may categorize each of the keywords or search terms entered by the user into categories, such as target, action, purpose, experience level, price range, and others” wherein “[t]he parsing module 120 may use natural language processing, clustering techniques, auto labeling techniques, and other mechanisms to categorize the keywords or search terms.”  See Song, [0058].  Additionally, Song discloses that “the parsing module 120 may recognize a pattern based on a user's past search history or past entered-keywords, and use the pattern to categorize the instant keywords or search terms entered by a user.”  See Song, [0058].  That is, Song discloses past search history or entered-keywords which were previously parsed (i.e. a prior parsing of a first content).  This past search history or entered-keywords are then utilized to enhance the parsing of the keywords entered by the user.  Accordingly, wherein Jaggars is directed to an invention for parsing, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Jaggars with that of Song wherein the parsed data of Song may be saved and utilized as prior parsing history for the enhancement of the presently entered keywords, as disclosed by Song.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaggars, in view of Song, and in further view of Asaad et al, USPGPUB No. 2013/0318107, filed on 23 May 2012, and published on 29 November 2013.
As per dependent claim 18, Jaggars fails to disclose the claimed feature of “detecting parser performance data indicative of parser latency and resource usage.”  Asaad is directed to the invention of generating data feed specific parser circuits.  Specifically, Asaad discloses that “illustrative embodiments provide low-latency, high-bandwidth parsing or handling of data feeds using a single configurable hardware chip” and “illustrative embodiments send the feed data directly to the generated data feed specific hardware parser circuit on the reconfigurable hardware chip, thereby reducing the overall latency.”  See Asaad, [0055].  Additionally, Asaad discloses that “[c]ompiler software 514 translates a textual representation of the data feed format within feed format specification file 508 to generate an internal data structure of the textual representation of the data feed format” wherein “[c]ompiler software 514 translates a textual representation of the data feed format within feed format specification file 508 to generate an internal data structure of the textual representation of the data feed format” and “base feed parser circuit architecture template 516 is designed to handle parallel extraction of data fields by parallel circuits in a streaming mode at network speed.”  See Asaad, [0079].  That is, Asaad discloses compiler software (i.e. performance data detection logic) which is configured to determine a base feed parser circuit architecture template that is designed to provide low latency parsing (i.e. parser latency) and parallel extraction of data fields at network speed (i.e. resource usage).  Asaad further provides that “[t]he generated data feed specific hardware parser circuit performs this feed parsing in a streaming data mode at a network speed of up to ten gigabits of data per second or higher, providing very high throughput.”  See Asaad, [0057].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Jaggars with that of Asaad for the predictable result of the parsing system of Jaggars further including a means for determining parser latency and resource usage. 

As per dependent claim 19, Jaggars fails to disclose the claimed feature of “generating a dynamic construction model based on the parser-related data and based on the parser performance data, the dynamic construction model being configured to output a parser deployment signal indicative of a .

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects the independent claims, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  Specifically, the claims were rejected as being directed to identifying a set of parsers, selecting a parser, and parsing a particular item are interpreted to be the observation or judgment about selecting a parser, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to select a parser does not impose any meaningful limit on the 
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that “there has been no showing that the claims merely apply a concept “previously found to be abstract” generically on a computer, let alone merely identify and select a parser generically on a computer, as alleged.” See Amendment, page 11.  We respectfully disagree.
The steps of claims 1, 11, and 20 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could receive and evaluate a content, and, in response, choose a parser based upon the content type identifier and the parser identifier. Here, the claimed information associating a content type identifier and a parser identifer can be held in the user’s memory. Thus, claims 1, 11, and 20 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
While Applicant asserts the argument that “generating a control instruction that controls a system to parse “using a selected parser” is not something that can be performed in the human mind and is beyond generic computer components, the Examiner respectfully disagrees.  See Amendment, pages 12-
Accordingly, we find that the independent claims 1 recite abstract ideas as being directed to a mental process.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that “the present claims are directed to a practical application, and thus are patent eligible.”  See Amendment, page 13.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to select a parser does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as utilizing parsers to parse content data is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea.
Applicant asserts the argument that “data from prior parsing operations can be considered in a model output, for example, as parser selection criteria, and can be done at runtime, to select a particular parser to parse the item of content in a dynamic fashion so that the desired parsing functionality is deployed, during runtime.”  See Amendment, page 14.  We respectfully disagree in that nothing with the 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to identify a parser. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “executing a program instruction in a data processing apparatus.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, the independent claims do not integrate the recited abstract ideas into a practical application.

Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of parsing content items.  Furthermore, while Applicant asserts that the prior art “does not achieve a dynamic approach that uses historical data to make runtime decision on which parser to use,” it is once again noted that the instant claims and invention do not support such an execution of the limitations at “runtime”. Thus, Applicant’s arguments are not persuasive. 
In any case, unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
In sum, the limitations of the independent claims considered individually and in combination, do not provide an inventive concept. For the same reasons, the independent claims do not provide inventive concepts.
Conclusion

Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the newly cited prior art combination made in view of Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2152
25 February 2022



/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152